Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.


DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 1-8, drawn to a recombinant polypeptide comprising an extracellular domain (ECD) from a TGF- receptor and a transmembrane domain (TMD), wherein the recombinant polypeptide lacks amino acid residues responsible for signaling and phosphorylation present in a wild-type TGF- receptor, classified in C07K14/71, for example.
2. Claims 9-12, drawn to an expression vector comprising a nucleic acid encoding the polypeptide of Group 1, further comprising a nucleic acid sequence encoding a chimeric antigen receptor (CAR), and a T cell transduced with the expression vector, classified in C12N9/00, for example.
3. Claim 13, drawn to a method of treating cancer comprising administering to a subject in need thereof a therapeutically effective amount of the T cell according to Group 2, classified in A61K35/17, for example.
4. Claims 14-19, drawn to a recombinant nucleic acid encoding a chimeric antigen receptor (CAR) comprising the nucleotide sequence of SEQ ID NO: 51 and the nucleotide sequence of SEQ ID NO: 48, classified in C07H21/00, for example..
5. Claim 20, drawn to a method of treating hepatic cancer comprising administering to a subject in need thereof a therapeutically effective amount of the T cell of Group 4, classified in A61K8/606, for example.
The inventions are independent or distinct, each from the other because:
Inventions 1-2 and 4 are directed to related product inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. For example, Invention 1 is drawn to a recombinant polypeptide; Invention 2 is drawn to an expression vector comprising a nucleic acid encoding the recombinant polypeptide; Invention 4 is drawn to recombinant nucleic acid encoding a chimeric antigen receptor (CAR) comprising the nucleotide sequence of SEQ ID NO: 51 and the nucleotide sequence of SEQ ID NO: 48. Invention 1 involves amino acids and amide bonds; Inventions 2 and 4 involve sugars, bases, phosphates and glycosydic bond. Invention 4 involves SEQ ID NOs: 51 and 48. Search for one would not necessarily lead to the other. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions 3 and 5 are directed to related method inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions do not overlap in scope, i.e., are mutually exclusive. For example, Invention 3 is drawn to a method of treating cancer comprising administering a therapeutically effective amount the T cell transduced with the expression vector comprising an expression vector comprising a nucleic acid encoding the polypeptide; Invention 5 is drawn to a method of treating hepatic cancer comprising administering the T cell transduced with the expression vector comprising a nucleic acid encoding a CAR. The patient population, the T cell administered, and end points are different. Search for one would not necessarily lead to the other. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions 1, 3 and 5 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together. Invention 1 is drawn to recombinant polypeptide; Inventions 3 and 5 are drawn to method of treatment comprising administering nucleic acids. Search for one would not necessarily lead to the other.
Inventions 2 and 3 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case Invention 3 involves patient population and end points. Further, search for one would not necessarily lead to the other.
Inventions 4 and 5 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case Invention 5 involves patient population and end points. Further, search for one would not necessarily lead to the other.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
A single disclosed species of a fully defined extracellular domain sequence (e.g, 100% SEQ ID NO: 15);
A single disclosed species of a fully defined transmembrane domain sequence (e.g., 100% SEQ ID NO: 16);
A single disclosed species of a fully defined nucleic acid sequence encoding the recombinant polypeptide (e.g., recombinant polypeptide SEQ ID NOs: 15-16);
A single disclosed species of cancer (e.g., breast);
A single disclosed species of a fully defined nucleic acid encoding a CAR (e.g., SEQ ID NO: 51);
A single disclosed species of a fully defined nucleic acid encoding the polypeptide sequence (i.e., SEQ ID NO: 47);
A single disclosed species of a fully defined T cell that is transduced with a fully defined expression vector comprising a fully defined nucleic acid sequence.
The species are independent or distinct because the polypeptides involve different amino acid contents, leading to different structures. Further, search for one would not necessarily lead to the other. Different amino acids encoded by nucleic acids lead to different structures. Further, search for one would not necessarily lead to the other. Different cancers involve different cells and organs and different end points. Further, search for one would not necessarily lead to the other. Different CAR sequence are different due to the different nucleotides involved and/or amino acids involved, leading to different structures. Further, search for one would not necessarily lead to the other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
If Group 1 is elected, Applicant is required to elect a single disclosed species of a fully defined sequence of ECD (e.g., 100% of SEQ ID NO: 15), a single disclosed species of fully defined sequence of TMD (e.g., 100% of SEQ ID NO: 16). If Group 2 is elected, Applicant is required to elect a single discloses species of a fully defined nucleic acid sequence OR the polypeptide sequence that the nucleic acid encodes (e.g., SEQ ID NO: 14). If Group 3 is elected, Applicant is required to elect a single discloses species of a fully defined nucleic acid sequence OR the polypeptide sequence that the nucleic acid encodes (e.g., SEQ ID NO: 14) and a single disclosed species of cancer (e.g., breast cancer).
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654